DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Robin W. Dunn (Reg. No. 67657) on 06/07/2022.
	
The claims have been amended as follows:

Listing of Claims:

1.	(Currently Amended) A method of operating an access control device to reduce power consumption based on delivery scheduling, the method comprising:
operating, by the access control device, Wi-Fi circuitry of the access control device in a low power state;
waking, by the access control device, the Wi-Fi circuitry from the low power state in response to detecting an upcoming package delivery window associated with package delivery schedule data stored in an internal schedule on the access control device;
communicating, via the Wi-Fi circuitry of the access control device, with an access device during the package delivery window in response to waking the Wi-Fi circuitry; [[and]]
operating, by the access control device, an access control mechanism in response to communicating with the access device;
waking, by the access control device, the Wi-Fi circuitry from the low power state in response to a polling condition;
receiving, via the Wi-Fi circuitry of the access control device, an updated package delivery schedule; and
updating, by the access control device, the package delivery schedule data stored on the access control device based on the received updated package delivery schedule.

4.	(Canceled)

5.	(Currently Amended) The method of claim [[4]] 1, wherein receiving the updated package delivery schedule comprises:
establishing a Wi-Fi communication connection with a server; and
receiving the updated package delivery schedule from the server.

6.	(Currently Amended) The method of claim [[4]] 1, wherein the polling condition includes expiration of a time period.

7.	(Currently Amended) The method of claim [[4]] 1, wherein waking the Wi-Fi circuitry from the low power state in response to the polling condition comprises periodically waking the Wi-Fi circuitry from the low power state. 

8.	(Currently Amended) An access control device, comprising:
an access control mechanism;
a Wi-Fi circuitry configured to be operated in a first power state and a second power state, wherein the second power state consumes less power than the first power state; 
at least one processor; and
at least one memory comprising an internal schedule, and a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the access control device to:
transition the Wi-Fi circuitry from the second power state to the first power state based on a package delivery window associated with package delivery schedule data stored in the internal schedule;
communicate, via the Wi-Fi circuitry, with an access device during the package delivery window in response to transition of the Wi-Fi circuitry from the second power state to the first power state; [[and]]
operate the access control mechanism in response to communication with the access device during the package delivery window;
transition the Wi-Fi circuitry from the second power state to the first power state in response to a polling condition;
receive an updated package delivery schedule via the Wi-Fi circuitry; and
update the package delivery schedule data stored in the memory of the access control device based on the received updated package delivery schedule.

11.	(Canceled)

12.	(Currently Amended) The access control device of claim [[11]] 8, wherein to receive the updated package delivery schedule comprises to:
establish a Wi-Fi communication connection with a server; and
receive the updated package delivery schedule from the server.

13.	(Currently Amended) The access control device of claim [[11]] 8, wherein the polling condition includes expiration of a time period.

14.	(Currently Amended) The access control device of claim [[11]] 8, wherein to transition the Wi-Fi circuitry from the second power state to the first power state in response to the polling condition comprises to periodically transition the Wi-Fi circuitry from the second power state to the first power state. 

15.	(Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to execution by an access control device, causes the access control device to: 
transition Wi-Fi circuitry of the access control device from a second power state to a first power state based on a package delivery window associated with package delivery schedule data stored in an internal schedule on the access control device, wherein the second power state consumes less power than the first power state; 
communicate, via the Wi-Fi circuitry, with an access device during the package delivery window in response to transition of the Wi-Fi circuitry from the second power state to the first power state; [[and]]
operate an access control mechanism in response to communication with the access device during the package delivery window;
transition the Wi-Fi circuitry from the second power state to the first power state in response to a polling condition;
receive an updated package delivery schedule via the Wi-Fi circuitry; and
update the package delivery schedule data stored on the access control device based on the received updated package delivery schedule.

18.	(Canceled)

19.	(Currently Amended) The one or more non-transitory machine-readable storage media of claim [[18]] 15, wherein to receive the updated package delivery schedule comprises to:
establish a Wi-Fi communication connection with a server; and
receive the updated package delivery schedule from the server.

20.	(Currently Amended) The one or more non-transitory machine-readable storage media of claim [[18]] 15, wherein the polling condition includes expiration of a time period. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187